Citation Nr: 0327083	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral glaucoma as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1968 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.

In April 2003, the veteran provided oral testimony at a 
hearing over which the undersigned Acting Veterans Law Judge 
presided while at the RO, a transcript of which has been 
associated with the veteran's claims file.


REMAND

A remand is required in this case.  Although the Board 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) (holding that secondary 
service connection is available for disability caused or 
worsened by a service-connected disability), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

The veteran is currently service connected for diabetes 
mellitus.  In August 2000, he filed a claim of entitlement to 
service connection for glaucoma as secondary to that service-
connected disability.

A VA outpatient treatment record dated in December 1989 shows 
that the veteran was given an impression of diabetes mellitus 
with background diabetic retinopathy.

In August 2001, the veteran underwent a VA eye examination 
wherein the impression was (1) chronic glaucoma both eyes, 
vision 20/30 right eye and left eye; (2) history of diabetes, 
no ocular disease; (3) obesity; and (4) chronic glaucoma both 
eyes cannot be related directly or indirectly to diabetes, 
condition of eyes appears permanent, stable.  Unfortunately, 
the examiner did not address whether the veteran's service-
connected diabetes mellitus has aggravated his diagnosed 
chronic bilateral glaucoma.  Therefore, an additional opinion 
is needed to fully and fairly adjudicate the claim on appeal.  
The veteran should be examined by an appropriate VA 
specialist, with the benefit of the entire claims folder to 
be considered in conjunction with the examination.

During his April 2003 hearing testimony, the veteran 
testified that his current ophthalmologist(s) had indicated 
to him that his chronic glaucoma was etiologically related to 
his service-connected diabetes mellitus.  On remand, he 
should be asked to provide written statements from the 
doctor(s) documenting the opinion(s).

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Ask the veteran to provide a list of 
all VA and non-VA health care providers 
that have treated him for diabetes 
mellitus and glaucoma since his 
separation from service.  Obtain records 
from each health care provider he 
identifies that are not already of 
record.

3.  The veteran indicated that his 
current physician(s) told him that his 
glaucoma could be etiologically related 
to his service-connected diabetes 
mellitus.  Ask the veteran to provide 
written statements from the respective 
doctor(s) documenting these opinions.  

4.  After the above development has been 
completed and all available records have 
been received and associated with the 
claims file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a specialist in ophthalmology.  The 
claims file and a separate copy of this 
Remand must be made available to and 
reviewed by the doctor prior and pursuant 
to conduction of the examination.  The 
doctor must annotate the examination 
report that the claims file was in fact 
reviewed in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

The doctor is asked to provide an opinion 
as to whether it is at least as likely as 
not that any currently diagnosed chronic 
bilateral glaucoma had its onset during 
active service or is related to any in-
service disease or injury, including 
service-connected diabetes mellitus.

The doctor should also provide an opinion 
as to whether it is at least as likely as 
not that any currently diagnosed chronic 
bilateral glaucoma was either (a) caused 
by or (b) aggravated by the veteran's 
service-connected diabetes mellitus.

It is requested that the doctor discuss 
the prior medical evidence in detail and 
reconcile any contradictory evidence, to 
include the December 1989 impression of 
diabetes mellitus with background 
diabetic retinopathy.  The doctor must 
provide a comprehensive report including 
complete rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the doctor's 
conclusion.  

5.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  Specific attention is directed to 
the examination report.  Ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinions 
requested, it must be returned to the 
doctor for correction.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Also, ensure that no 
other notification or development action, 
in addition to those directed above, is 
required is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  

6.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this Remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC) and afforded 
a reasonable period of time within which 
to respond thereto.  The SSOC must 
include citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and 38 C.F.R. §§ 3.102, 3.110, 
3.159 and 3.326(a) (2002).

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	NANCY RIPPEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


